           Case
           Case 7:19-cr-00645-KMK
                7:19-cr-00645-KMK Document
                                  Document 42
                                           43 Filed
                                              Filed 12/10/20
                                                    12/11/20 Page
                                                             Page 11 of
                                                                     of 11



                                          susAN c. woLFE,~o                               ENDORSED
                                          Law office of Susan C. Wolfe
                                           1700 Broadway, 41 st Floor
                                            New York, York 10019


Tel:   (917) 209-0441                                                        Diane Fischer,
Email: scwolfe@scwolfelaw.com                                                of counsel


                                                        December 10, 2020



Honorable Kenneth M. Karas
United States District Judge
United State District Court
300 Quarropas Street
White Plains, NY 10601

Re: United States v. Jeffrey Crossland et. al., 19-cr-645 (KMK)

Dear Judge Karas:

      I am writing to request an extension of the defendants' time to file their
pretrial motions. Because the defendants are all out on bail and this is the first
request for an adjournment of the filing date (we do not anticipate another) , I
am requesting an additional 30 days, from December 18, 2020 until January 18,
2021. Co-defendants Parente and Robinson join in this request and the
Government does not object.

      On behalf of Mr. Crossland, we have identified several potential issues for
motions, including suppression, but they may not all survive our continued fact
investigation and legal research. The additional time will allow us to pinpoint
and refine the meritorious issues.

          Thank you for your consideration.

                                                        Very truly yours,
                                                                 SI
                                                        SUSAN C. WOLFE
 Granted. The deadline for Defense motions is extended until January 18, 2021. lime is excluded until then, in the
 interests of justice, to allow counsel to fully research the putative motions and these interests outweigh the publ ic's
 and Defendants' interest in a speedy trial. See 18 U.S.C. Section 3161 (h)(7)(A).




                              12/11 /20
